                Case 1:20-cv-00392-PGG-RWLLAW OFFICE OF
                                            Document 15 Filed 05/27/20 Page 1 of 1
                                      J
                                    USTIN              A. Z
                                                  ELLER, P.C.

 J USTIN A. Z ELLER
 JAZELLER @ ZELLERLEGAL .COM
                                                                                             T ELEPHONE : 212.229.2249
                                                                                              F ACSIMILE : 212.229.2246
 J OHN M. G URRIERI
 JMGURRIERI@ ZELLERLEGAL . COM




                                                                              5/27/2020




                                                              0D\൬൱൬൪൬൪

         VIA ECF

          Robert W. LehrburgerUnited States Magistrate Judge
         United States District Court for the Southern District of New York
         ൯൪൪3($5/67&28575220൫൲'
         1(:<25.1<൫൪൪൪൱-൫൭൫൬

         Re: Bishop v. Baz Bagel and Restaurant LLC൬൪ CV ൭൳൬ (3**) (RWL)

         Dear Judge Lehrburger:

                 ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYH-UHIHUHQFHGDFWLRQ๠HGHIHQGDQWFRQVHQWVWR
         SODLQWL൵¶VOHWWHUPRWLRQWRDGMRXUQWRGD\¶VFRQIHUHQFHDQGVWD\DOOGHDGOLQHVIRUIRUW\-¿YHGD\V
         ๠HSODLQWL൵VXEPLWVWKLVOHWWHUWRDPHQGWKHOHWWHUPRWLRQPDGHHDUOLHUWRGD\

                 ,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

The parties' joint request for a 45-day adjournment           5HVSHFWIXOO\VXEPLWWHG
                                                              5HVSHFWIXOO\VXEPLWWH
of the initial conference scheduled for today, May
27, 2020 at 3:00 p.m. is GRANTED. The parties are
directed to coordinate with the Deputy Clerk to set a
date for the initial pretrial conference, and are             -RKQ0*XUULHUL
further directed to inform the Court if a settlement is
reached and an order of dismissal is warranted.



        5/27/2020




                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
